E        OWNEY           GENERAL
                          TEXAS
                    Aus-rriu aa.TEXAS

                    January 27, 1965


Honorable Jules Damiani, Jr.    Opinion No. c-381
Criminal District Attorney
County Courthouse               Re:     Control of property
Galveston, Texas                        leases owned by a city
                                        subsequent to the dis-
                                        solution of the corpo-
                                        rate existence of such
Dear Mr. Damiani:                       city.

     A certain city seeks to abolish its corporate exist-
ence by following the procedure outlined in Article 1243,
Vernon's Civil Statutes. In connection  therewith, you re-
quest our opinion as to who will exercise control, after
dissolution of the corporation, of certain water front
property leases heretofore entered Into by the city with
the property owners.
     In our opinion, control of such leases will vest in
the County Commissioners Court under the terms of Article
1260, Vernon's Civil Statutes, which reads as follows:
         "When any corporation is abolished under
    the provisions of this chapter (which chapter
    includes Article 1243, supra), and shall at
    the time of any such abolishment own any
    public buildings, public parks, public works
    or other property, and the same shall not
    have been sold or disposed of as provided
    in this chapter, the same shall be managed
    and controlled by the commissioners court of
    such county for the purpose to which same
    were originally used and intended; and, for
    this purpose, the commissioners court shall
    have and exercise, with reference thereto,
    the powers originally conferred by charter
    upon the mayor and aldermen of such ,city."




                            -1808-
Hon. Jules Damiani, Jr., page 2 (c-381)


     Should there be any indebtedness outstanding at the
time of such corporate dissolution, your attention Is
directed to Articles 1244-5, Vernon’s Civil Statutes,
which authorize a receiver to take charge of the corporate
property under certain circumstances, and to Article 1262,
Vernon’s Civil Statutes, which authorizes city officials
holding office at the time of dissolution, or in event of
their failure to act, authorizing certain court appointed
trustees, to take charge of the corporate property.

                          SUMMARY
           Control of water front property leases
     owned by a city whose corporate existence
     is abolished under the procedure outlined
     in Article 1243, V.C.S., passes upon such
     abolition to the County Commissioners Court
     under the provisions of Article 1260, V.C.S.
     In event there is outstanding Indebtedness
     at the time of such dissolution, attention
     is directed to Articles 1244-5 and 1262,
     V.C.S. 4 authorizing other parties to take
     charge of the corporate property under
     certain circumstances.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas




JAS:afg/dm
APPROVED:
OPINION COMMI’IT~
W. V. Geppert, Chairman
Milton Richardson
Pat Bailey
Harold Kennedy
Ben Harrison
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone

                            -1809-